

	

		II

		109th CONGRESS

		1st Session

		S. 1367

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1 (legislative

			 day, June 30), 2005

			Mr. Alexander (for

			 himself, Mr. Reid,

			 Mr. DeWine, and Mrs. Clinton) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To provide for recruiting, selecting,

		  training, and supporting a national teacher corps in underserved

		  communities.

	

	

		1.PurposesThe purposes of this Act are as

			 follows:

			(1)To grow the number of highly accomplished

			 recent college graduates teaching in underserved urban and rural communities in

			 the United States.

			(2)To increase the number of school districts

			 and communities served by a nationally recruited corps of outstanding new

			 teachers.

			(3)To build a broader pipeline of talented and

			 experienced future leaders in public education and education reform.

			2.DefinitionsIn this Act:

			(1)In

			 generalThe terms

			 highly qualified, local educational agency, and

			 Secretary have the meanings given the terms in section 9101 of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(2)GranteeThe term grantee means Teach

			 For America, Inc.

			(3)High

			 needThe term high

			 need, when used with respect to a local educational agency, means a

			 local educational agency experiencing a shortage of highly qualified

			 teachers.

			3.Grant program

			 authorizedThe Secretary is

			 authorized to award a grant to Teach For America, Inc., the national teacher

			 corps of outstanding recent college graduates who commit to teach for 2 years

			 in underserved communities in the United States, to implement and expand its

			 program of recruiting, selecting, training, and supporting new teachers.

		4.Grant

			 requirementsIn carrying out

			 the grant program under section 3, the Secretary shall enter into an agreement

			 with the grantee under which the grantee agrees to use the grant funds provided

			 under this Act—

			(1)to provide highly qualified teachers to

			 high need local educational agencies in urban and rural communities;

			(2)to pay the cost of recruiting, selecting,

			 training, and supporting new teachers; and

			(3)to serve a substantial number and

			 percentage of underserved students.

			5.Authorized

			 activities

			(a)In

			 generalGrant funds provided

			 under this Act shall be used by the grantee to carry out each of the following

			 activities:

				(1)Recruiting and selecting teachers through a

			 highly selective national process.

				(2)Providing preservice training to the

			 teachers through a rigorous summer institute that includes hands-on teaching

			 experience and significant exposure to education coursework and theory.

				(3)Placing the teachers in schools and

			 positions designated by partner local educational agencies as high need

			 placements serving underserved students.

				(4)Providing ongoing professional development

			 activities for the teachers' first 2 years in the classroom, including regular

			 classroom observations and feedback, and ongoing training and support.

				(b)LimitationThe grantee shall use all grant funds

			 received under this Act to support activities related directly to the

			 recruitment, selection, training, and support of teachers as described in

			 subsection (a).

			6.Evaluation

			(a)Annual

			 reportThe grantee shall

			 provide to the Secretary an annual report that includes—

				(1)data on the number and quality of the

			 teachers provided to local educational agencies through a grant under this

			 Act;

				(2)an externally conducted analysis of the

			 satisfaction of local educational agencies and principals with the teachers so

			 provided; and

				(3)comprehensive data on the background of the

			 teachers chosen, the training the teachers received, the placement sites of the

			 teachers, the professional development of the teachers, and the retention of

			 the teachers.

				(b)Study

				(1)In

			 generalThe Secretary shall

			 provide for a study that examines the achievement levels of the students taught

			 by the teachers assisted under this Act.

				(2)Achievement

			 gains comparedThe study

			 shall compare, within the same schools, the achievement gains made by students

			 taught by teachers who are assisted under this Act with the achievement gains

			 made by students taught by teachers who are not assisted under this Act.

				(3)RequirementsThe Secretary shall provide for such a

			 study not less than once every 3 years, and each such study shall include

			 multiple placement sites and multiple schools within placement sites.

				(4)Peer review

			 standardsEach such study

			 shall meet the peer review standards of the education research

			 community.

				7.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act such sums as may be

			 necessary for fiscal year 2006 and an amount not to exceed $25,000,000 for each

			 succeeding fiscal year.

		

